Citation Nr: 1327146	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  09-30 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1965 to May 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction was subsequently transferred to the RO in Oakland, California.

Initially the Veteran also appealed an issue concerning his right ankle and foot.  A statement of the case was issued that included that issue.  He subsequently limited his appeal to the current issue, which has been the subject of a written presentation by his representative before the Board.

The issues of entitlement to service connection for left foot pes planus, with degenerative changes to the left ankle, and of whether there is new and material evidence to reopen a claim of entitlement to service connection for a right ankle disorder have each been denied in a July 2011 rating decision.  The record before the Board does not contain a notice of disagreement to the July 2011 rating decision.  Therefore, the Board does not have jurisdiction over these potential issues.  The issue of entitlement to service connection for sleep apnea was also recently denied by rating action.  Again, there is no notice of disagreement in the record before the Board.


FINDINGS OF FACT

1.  The Veteran served onboard the U.S.S. SAMUEL N. MOORE, to include from March 1967 to September 1967, during which time it was involved in conducting naval gunfire missions against North Vietnamese coastal installations, and received over two-hundred rounds of hostile shore fire.

2.  The Veteran reported feeling intense fear and a sense of hopelessness while with the crew of the U.S.S. SAMUEL N. MOORE, receiving fire off the coast of Vietnam and hearing the rounds hitting the hull.  

3.  A VA psychologist, Associate Chief of Staff for Mental Health, diagnosed the Veteran with PTSD related to events he experienced as traumatic during service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for establishing service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duties to notify and assist is necessary.

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2012); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

A Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if:  (1) The claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (2) a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3).

In this case, a November 1967 letter from the Commanding Officer of the U.S.S. SAMUEL N. MOORE expresses appreciation for the Veteran's performance of duty during the period from March 28, 1967 to September 20, 1967 while deployed as a unit of the Seventh Fleet.  During such time, the ship was assigned to duty on Operation Sea Dragon, conducting naval gunfire missions against North Vietnamese coastal installations.  Twenty-nine days were spent on the line, and forty-seven firing missions were conducted against the enemy, with over two-hundred rounds of hostile shore fire received in the vicinity of the U.S.S. SAMUEL N. MOORE.  

In November 2007 the Veteran described his "combat" experience as occurring in 1966-67 off the coast of Vietnam, aboard the U.S.S. SAMUEL N. MOORE as he felt fear and hopelessness when his destroyer drew fire off the coast of North Vietnam.  He reported that he could hear rounds hitting the hull.  VA psychologist, Associate Chief of Staff for Mental Health, diagnosed the Veteran as having PTSD, and considered the Veteran's "combat" experiences in Vietnam as his primary stressor related to PTSD.  As such, the psychologist relayed that the diagnosis was related to events the Veteran experienced as traumatic during service.

There is no clear and convincing evidence contrary to the VA psychologist's opinion.  See 38 C.F.R. § 3.304(f)(3).  As such, the Board finds that the Veteran's testimony and November 1967 letter of appreciation from the Commanding Officer of the U.S.S. SAMUEL N. MOORE establishes the occurrence of his claimed stressor.  In addition, as the VA psychologist's opinion establishes a diagnosis of PTSD and a link between the current symptomatology and the Veteran's stressor, service connection for PTSD is warranted.  



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for PTSD is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


